Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Magrath et al. (US Pub. No. 2020/0033601 A1) shows a head-mountable device (Fig. 1 and para. 13) comprising: a housing (310A, 310B, Figs. 3A and 3B and para. 36); a crown 165 positioned at least partially outside the housing (Figs. 3A and 3B and para. 36);  a shaft 165B positioned within the housing and connected to the crown (Figs. 3A and 3B and para. 36);  a magnetic element 320 coupled to the shaft such that the magnetic element moves along the axis with the shaft (Figs. 3A and 3B and paras. 36 – 39);  and a coil 350 coupled to the housing and configured to induce a magnetic field in the magnetic element, such that, when the coil is activated, the magnetic element provides haptic feedback by moving the shaft and the crown relative to the housing (Figs. 3A and 3B and paras. 36 – 39). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
	Claim 1 recites that the shaft rotates with the crown and about an axis, a sensor for detecting rotation of the shaft and that at least one of the shaft, the sensor, the magnetic element, or the coil are within a sealed chamber of the housing.
The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 9 are allowable at least by virtue of their dependence on claim 1.   
		Claim 10 recites multiple strain gauges for detecting torque transferred to the shaft.
The prior art of record does not show this configuration, therefore claim 10 is allowable.
		Claims 11 and 13 – 16 are allowable at least by virtue of their dependence on claim 10.   
		Claim 17 is allowable as it recites similar subject matter as that of claim 1.
		Claims 18 – 20 are allowable at least by virtue of their dependence on claim 17.   
		Claim 21 recites receiving an input at a crown positioned at least partially outside a housing such that a shaft positioned within the housing and connected to the crown rotates with the crown and about an axis, … and providing haptic feedback by moving the shaft and the crown along the axis by inducing, with a coil coupled to the housing, a magnetic field in a magnetic element coupled to the shaft.
The prior art of record does not show this configuration, therefore claim 21 is allowable.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627